Case 1:15-cv-01153-PLM-RSK ECF No. 256 filed 04/21/20 PageID.1683 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


    MARCOS RAYOS,

          Plaintiff,
                                                             Case No. 1:15-cv-1153
    v.
                                                             HONORABLE PAUL L. MALONEY
    WILLIE O. SMITH, et al.,

          Defendants.
    ____________________________/


                  ORDER ADOPTING REPORT AND RECOMMENDATION

         This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant Huss

filed a motion for summary judgment. The matter was referred to the Magistrate Judge, who issued

a Report and Recommendation on February 27, 2020, recommending that this Court grant the

motion and enter judgment.1 The Report and Recommendation was duly served on the parties.

No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 255) is

APPROVED and ADOPTED as the Opinion of the Court.

         IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 243) is

GRANTED.

         IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,



1
 Defendants Washington and Smith were dismissed upon initial screening (ECF No. 8), Defendant Thurby was
dismissed by prior order (ECF No. 219), Defendants Scott, Kelly, and Ryske were dismissed by prior order (ECF
No. 119), and Defendants Nevins, Sanders, Guiles, and Kerr were dismissed by prior order (ECF No. 238).
Case 1:15-cv-01153-PLM-RSK ECF No. 256 filed 04/21/20 PageID.1684 Page 2 of 2



114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: April 21, 2020                                       /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
